Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have filed the same affidavit in this case that was filed in the allowed parent case which demonstrates that applicants are correct in that WO2007/079139 teaches that the bioavailability/absorption of the ivacaftor (applicant’s compound 1) is solubility limited which is expressly stated in [0270], and that the solubility of the claimed formulation is significantly less than the previously known formulation of 49.5% HPMCAS and ivacaftor of 50% (See figure 1 in affidavit/declaration). Thus, the examiner agrees that one of ordinary skill in the art would not have expected a formulation in which more of the amorphous compound converts to the less soluble crystalline material due to the presence of low amounts, specifically 19.5% of HPMCAS, 0.5% SLS and 80% of amorphous compound 1/ivacaftor as compared to the 49.5% of HPMCAS, 0.5% SLS in the solid dispersion would exhibit similar bioavailability absorption when the formulation exhibits markedly worse solubility especially since WO2007/079139 expressly teaches that the bioavailability/absorption of the drug is solubility limited, e.g. one of ordinary skill in the art looking at the above prior art document would expect that because the instantly claimed solid dispersion of 80% amorphous compound 1/ivacaftor, 19.5% HPMCAS, 0.5% SLS exhibits a markedly lower solubility the bioavailability would also be markedly lower/decreased and thereby the formulation would not be effective for treating or lessening the severity of cystic fibrosis in patients in need thereof as is instantly claimed. Thus, the finding discussed in applicant’s affidavit that the solid dispersion of 80% amorphous or substantially amorphous compound 1/ivacaftor and 19.5% of HPMCAS and 0.5% of SLS exhibit the observed bioavailiability and absorption that is similar to the 50% compound 1/ivacaftor, 49.5% HPMCAS, and 0.5% SLS was unexpected by one of ordinary skill in the art (See figure 1 in affidavit and point 12 in table on pg. 6 of affidavit). Thus, the examiner agrees that the results of the instantly claimed formulation and as such the method of using this formulation to treat CF as is instantly claimed with this formulation are unexpected and contrary to the teachings reported in WO2007/079139 because one of ordinary skill in the art would not have expected the instantly claimed method to work as effectively as it does for treating CF based on the teachings that the bioavailability/absorption of compound 1 is solubility limited and this is why the claimed method is allowable over the prior art. The examiner has also reviewed the prior art submitted on the IDS filed on 02/04/22 and 04/21/22 and did not find anything which destroys the novelty or non-obviousness of the instantly claimed method.

Conclusion
Claims 112-151 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616